MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                      Jan 10 2020, 9:05 am

regarded as precedent or cited before any                                      CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Deidre L. Monroe                                         Curtis T. Hill, Jr.
Public Defender’s Office                                 Attorney General of Indiana
Crown Point, Indiana
                                                         David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        January 10, 2020
Child Relationship of:                                   Court of Appeals Case No.
                                                         19A-JT-1272
An.G. and A.G. (Minor Children),
                                                         Appeal from the Lake Superior
and                                                      Court
A.G. (Mother)                                            The Honorable Thomas P.
Appellant-Respondent,                                    Stefaniak, Judge
                                                         Trial Court Cause Nos.
        v.                                               45D06-1812-JT-353
                                                         45D06-1812-JT-354
The Indiana Department of
Child Services,
Appellee-Petitioner,



Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020                   Page 1 of 22
                                  Case Summary and Issue
[1]   A.G. (“Mother”) appeals the termination of her parental rights to her two

      children and presents the sole issue of whether the juvenile court’s order

      terminating her parental rights was clearly erroneous. Concluding it was not

      clearly erroneous, we affirm.



                             Facts and Procedural History
[2]   Mother is the biological mother of An.G., born April 23, 2016, and Al.G.,1

      born March 23, 2018 (collectively “Children”).


[3]   On July 10, 2017, the Indiana Department of Child Services (“DCS”) received

      a report alleging that Mother had physically abused An.G., her then fifteen-

      month-old child. An.G. had been brought to St. Catherine’s Hospital severely

      injured and without parents. Amanda Cruze, DCS assessment worker, went to

      the hospital where she observed blood in An.G.’s nose and bruising on her

      temple. An.G. was unable to move in the bed; “[s]he just laid there.” Fact

      Finding Hearing (“Transcript”), Volume II at 17. She refused to eat or drink

      and did not want to be picked up. If touched, An.G. would scream. An.G.

      was diagnosed with fractures to the tibia and fibula of her left leg, as well as a




      1
       The official designation of this case is In the Termination of the Parent-Child Relationship of An.G. and
      A.G. and Mother. We have referred to A.G. as Al.G. in this opinion.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020                 Page 2 of 22
      brain bleed. In addition, An.G. was underweight, weighing only sixteen

      pounds at the time.


[4]   Cruze called Mother several times and police visited her home, where she lived

      with her step-father, Gene Hill, and Gene’s mother. However, Mother was

      unable to be reached or located. The next day, An.G. was transferred to Riley

      Hospital and underwent additional medical testing, which revealed a skull

      fracture, four rib fractures, finger fractures, and three spinal fractures. An.G.

      was born with a severe liver condition2 and DCS’ assessment revealed that

      An.G. had been an in-home child in need of services (“CHINS”) from October

      2016 through February 2017 based on medical neglect by Mother. Specifically,

      Mother had failed to take An.G. to her scheduled medical appointments in

      order to secure An.G. a spot on the transplant list. As part of the 2016 case,

      Mother completed a parenting assessment and took An.G. to her scheduled

      appointments during the relevant time frame. DCS closed the case in February

      2017.


[5]   On July 11, 2017, DCS filed a petition alleging An.G. to be a CHINS. Due to

      inadequate service of process on Mother, the juvenile court continued the initial

      detention hearing and ordered that An.G. remain in temporary custody of

      DCS. On August 1, 2017, Cruze spoke with Mother about the allegations.




      2
        An.G. was born with biliary atresia “which means [her] bile ducts are not functioning correctly so bile
      builds up in her liver which infuses toxins into her body.” Exhibits at 20. If untreated, the condition is life
      threatening.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020                     Page 3 of 22
      During their conversation, Mother admitted that she punched An.G. three or

      four times “thinking she [w]as a pillow” and then stopped. Id. at 19. DCS

      recommended that Mother complete a parenting assessment and follow all

      recommendations; complete parenting education and a clinical assessment;

      participate in therapy; and engage in homebased casework. See Exhibits at 27-

      28. Following a liver transplant in August 2017, An.G. was placed in foster

      care. Around the same time, Mother began meeting with an individual

      therapist twice each week.


[6]   On November 15, 2017, the juvenile court held a pretrial hearing during which

      Mother admitted to the allegations in the CHINS petition. The juvenile court

      adjudicated An.G. a CHINS, adopted DCS’ recommended parent participation

      plan, and also ordered Mother to complete a substance abuse assessment,

      follow recommendations, and submit to random drug screens.


[7]   On March 23, 2018, during An.G.’s CHINS case, Mother gave birth to Al.G.

      The next day, DCS received a report that Mother tested positive for marijuana

      at the time of Al.G.’s birth. Mother admitted to smoking marijuana three

      weeks prior to Al.G.’s birth and three times3 during her pregnancy. Al.G.

      tested positive for THC. On March 25, Stephanie Gonzales, DCS family case

      manager, met with Mother at the hospital where she read her the allegations




      3
        It is unclear whether Mother’s marijuana use three weeks prior to Al.G.’s birth is included in her admission
      that she smoked marijuana three times during her pregnancy.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020                  Page 4 of 22
      contained in the report. Mother admitted the allegations and the two spoke

      briefly about the open CHINS case regarding An.G.


[8]   Due to Mother’s non-compliance with the open CHINS case, the severity of

      An.G.’s injuries, and Mother’s substance abuse, DCS recommended that Al.G.

      be placed outside of Mother’s care. At an initial detention hearing, the juvenile

      court found out of home placement to be in Al.G.’s best interests. The juvenile

      court ordered Mother to continue with services that had been ordered in the

      open CHINS case of An.G., submit to random drug screens, and participate in

      supervised visitations with Al.G. On March 27, Al.G. was removed from

      Mother’s care and placed in foster care. The same day, DCS filed a petition

      alleging Al.G. was a CHINS. The juvenile court held a hearing on June 11,

      2018, during which Mother made a “general admission” that Al.G. was a

      CHINS and the juvenile court adjudicated her as such. Exhibits at 64. Mother

      was ordered to complete a psychological evaluation, submit to random drug

      screens, and attend supervised visitation with Al.G.


[9]   In an August progress report, DCS reported that Mother has been non-

      compliant with individual therapy and homebased casework, and inconsistent

      with supervised visitation and in submitting to drug screens. DCS further

      reported that Mother refuses to utilize homebased casework even though she is

      in need of housing and employment. In September 2018, Mother’s therapist

      took a full-time position elsewhere and transferred Mother’s individual therapy

      service, but Mother stopped attending therapy at this time and never returned.



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 5 of 22
       On September 17, the juvenile court issued an order changing Children’s

       permanency plan from reunification to adoption. Id. at 79-84.


[10]   In November, DCS filed another progress report detailing Mother’s non-

       compliance with services: Mother has met with her therapist only once in

       recent months and has not made any therapeutic progress; Mother has

       “continually cancell[ed] visits,” arrived twenty to thirty minutes late, or failed

       to show for supervised visits with Children; she has only met with her

       homebased caseworker once since September; Mother’s compliance with the

       drug screens has been inconsistent; and Mother has only attended one of

       An.G.’s weekly medical appointments despite ample opportunity to attend

       others. Id. at 90.


[11]   On December 14, 2018, DCS filed its verified petition to terminate Mother’s

       parental rights. Appellant’s Appendix, Volume 2 at 16-18.4 Although Mother

       was required to submit to two drug screens each week, she only submitted to six

       between November 30, 2018 and January 25, 2019. In the fall of 2018 and in

       January of 2019, Mother tested positive for methamphetamine. In a March

       2019 progress report, DCS reported that Mother continues to be non-compliant

       with all services.




       4
        As the State points out, Mother failed to include DCS’ petition to terminate Mother’s parental rights to
       Al.G. and the chronological case summary in her Appendix.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020                 Page 6 of 22
[12]   A fact-finding hearing was held on April 25, 2019 during which Mother

       appeared via telephone.5 Following the hearing, the juvenile court entered an

       order terminating Mother’s parental rights and found, in pertinent part:


               Mother was sporadic with her attendance in her participation
               with the service providers. Mother lived with her stepfather and
               others and would not actively participate in her counseling
               sessions when they were conducted in the home. It was believed
               that stepfather was abusive towards [M]other. There is also
               alleged drug usage in the home. Mother could not obtain mental
               stability while residing in the home with the abuser.


               The therapy sessions were then moved to an agency in an effort
               to engage Mother. Mother initially became engaged and her
               participation increased. It was discovered that [M]other was
               abused and did not have a good relationship with either of her
               parents. Mother was then abusive to her [C]hildren due to her
               learned behaviors. The therapist attempted to help [M]other
               process the trauma, teach [her] to become attached, teach [her]
               coping skills, and build up [her] self-esteem. Mother was not
               consistent with the therapy offered and it was difficult for
               [M]other to overcome the past trauma due to her lack of
               attendance and participation. It was determined that [M]other
               would need several years of therapy in order to adequately parent
               any children. Mother has a long history with abuse that
               negatively affects her parenting skills. Mother also has severe
               attachment issues [and] voluntarily stopped all participation in
               the therapy since September of 2018. Due to [M]other’s lack of
               participation in the therapy, the [C]hildren’s safety would be at




       5
        Mother had car trouble and was unable to physically appear at the fact-finding hearing. Mother’s counsel
       was present at the hearing and the juvenile court allowed Mother to participate via telephone.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020               Page 7 of 22
        risk if placed in [M]other’s care because [her] erratic behavior is
        likely to persist.


        . . . [An.G.] does not have any significant bond with her
        [M]other. [An.G.] needs constant and consistent medical care
        which she is . . . unlikely to receive if placed with her [M]other
        because [M]other doesn’t follow through when she is required
        to. . . .


        Mother has not completed the parenting education [but] was
        given hands-on parenting at the visitations in an effort to teach
        [her] to properly parent the [C]hildren. Mother continues to
        have to be redirected at the visits and does not understand
        [An.G.]’s medical needs nor does [M]other follow the strict diet
        that [An.G.] has to be on. Mother continues to cancel her
        visitations [and] . . . is unable to complete the service or
        participate in the service. Mother did not speak to the [C]hildren
        and would often just stare at the [C]hildren. Mother had to be
        redirected at the visitations for the safety of the [C]hildren.
        Mother’s visitations did not progress. Mother would leave the
        room with her [C]hildren unsupervised. The service provider
        had to have a constant watch on [M]other even after two years,
        due to [M]other’s unpredictable behaviors with the [C]hildren. . .
        .


        Home based casework services were offered to [M]other in an
        effort . . . to gain independent housing away from her abusers.
        Mother did not participate nor did she ever obtain independent
        housing.


        Although [M]other somewhat participated in the services offered,
        they were always sporadic and no progress has been made in
        reunifying with her [C]hildren. Mother is non-compliant and
        sporadic with submitting to her drug screens. Mother has tested
        positive for methamphetamines on her screen in January of 2019

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 8 of 22
        and another in the fall of 2018. Mother has not attended the
        CHINS review hearings . . . since September of 2018.


        Mother has not participated in the medical care for [An.G. and]
        has not attended the medical appointments . . . and always has a
        variety of excuses of why she is unable to attend. . . .


        ***


        Due to none of the fathers being interested in parenting these
        [C]hildren and [M]other’s non-compliance with the case plan,
        [her] lack of progress in her parenting skills, [her] unsafe and
        unstable housing, and [her] lack of gaining mental and emotional
        stability, the [C]hildren’s placement with a parent is unlikely to
        be obtained in the near future. After two years, [M]other is not
        any closer to reunification with her [C]hildren. All efforts to
        engage [M]other have failed.


        [Mother] is [not] providing any emotional or financial support for
        the [C]hildren[,] has [not] completed any case plan for
        reunification[, and] is [not] in a position to properly parent these
        [C]hildren. . . .


        The [C]hildren remain outside of [Mother]’s care. The original
        allegations of neglect have not been remedied[. Mother has not]
        demonstrated an ability to independently parent the [C]hildren
        and provide the necessary care, support and supervision. There
        is no basis for assuming [she] will complete the necessary services
        and find [herself] in a position to receive the [C]hildren into the
        home. [Mother] failed to utilize the available services and make
        the necessary efforts to remedy the conditions, which led to
        intervention by DCS and the Court.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 9 of 22
               The [C]hildren continue to reside in stable foster homes which
               has indicated both a willingness and ability to adopt both
               [C]hildren. It would be unfair to the [C]hildren to delay such
               permanency on the very remote likelihood of [Mother’s]
               committing to and completing services.


       Appealed Order 2-3. Based on these findings, the juvenile court concluded that

       there is a reasonable probability that the conditions that led to Children’s

       removal and continued placement outside of Mother’s care will not be

       remedied and that the continuation of the parent-child relationship poses a

       threat to Children’s well-being. The juvenile court also concluded that

       termination of Mother’s parental rights is in Children’s best interest and DCS

       has a satisfactory plan for Children, namely adoption. Mother now appeals.



                                 Discussion and Decision
                                      I. Standard of Review
[13]   The Fourteenth Amendment to the United States Constitution protects the right

       of parents to establish a home and raise their children. In re D.D., 804 N.E.2d
258, 264 (Ind. Ct. App. 2004), trans. denied. The law provides for the

       termination of these rights when parents are unable or unwilling to meet their

       parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App. 2008).

       Although we acknowledge that the parent-child relationship is “one of the most

       valued relationships in our culture,” we also recognize that “parental interests

       are not absolute and must be subordinated to the child’s interests in determining

       the proper disposition of a petition to terminate parental rights.” Bester v. Lake

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 10 of 22
       Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005) (internal

       quotations omitted). The involuntary termination of one’s parental rights is the

       most extreme sanction a court can impose because termination severs all rights

       of a parent to his or her children. See In re T.F., 743 N.E.2d 766, 773 (Ind. Ct.

       App. 2001), trans. denied. As such, termination is intended as a last resort,

       available only when all other reasonable efforts have failed. Id. The purpose of

       terminating parental rights is to protect children, not to punish parents. In re

       D.D., 804 N.E.2d at 265.


[14]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge the credibility of witnesses. Lang v. Starke Cty. Office of Family

       & Children, 861 N.E.2d 366, 371 (Ind. Ct. App. 2007), trans. denied. Instead, we

       consider only the evidence most favorable to the judgment and the reasonable

       inferences that can be drawn therefrom. Id. In deference to the trial court’s

       unique position to assess the evidence, we will set aside its judgment

       terminating a parent-child relationship only if it is clearly erroneous. In re

       L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied; cert. denied, 534
U.S. 1161 (2002). Thus, if the evidence and inferences support the decision, we

       must affirm. Id.


[15]   The juvenile court entered findings of fact and conclusions thereon as required

       by Indiana Code section 31-35-2-8(c), and we therefore apply a two-tiered

       standard of review. Bester, 839 N.E.2d at 147. We first determine whether the

       evidence supports the findings, then determine whether the findings support the

       judgment. Id. “Findings are clearly erroneous only when the record contains
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 11 of 22
       no facts to support them either directly or by inference.” Quillen v. Quillen, 671
N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous only if the findings

       do not support the court’s conclusions or the conclusions do not support the

       judgment thereon. Id.


                     II. Statutory Framework for Termination
[16]   To terminate parental rights, Indiana Code section 31-35-2-4(b)(2) requires DCS

       to prove, in relevant part:


               (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       DCS must prove the foregoing elements by clear and convincing evidence. Ind.

       Code § 31-37-14-2; In re V.A., 51 N.E.3d 1140, 1144 (Ind. 2016). However,

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 12 of 22
       because subsection (b)(2)(B) is written in the disjunctive the juvenile court need

       only find one of the three elements in that subsection has been proven by clear

       and convincing evidence. See, e.g., In re I.A., 903 N.E.2d 146, 153 (Ind. Ct.

       App. 2009). If a juvenile court determines the allegations of the petition are

       true, then the court shall terminate the parent-child relationship. Ind. Code §

       31-35-2-8(a).


                                    A. Remedy of Conditions
[17]   First, we note that Mother does not challenge any of the juvenile court’s

       findings; therefore, we accept the findings as true. McMaster v. McMaster, 681
N.E.2d 744, 747 (Ind. Ct. App. 1997). Mother challenges the juvenile court’s

       conclusion that there is a reasonable probability that the conditions that led to

       Children’s removal and continued placement outside of Mother’s care will not

       be remedied. Mother maintains that the juvenile court “failed to look at the

       obvious fact that [she] had mental health issues” and argues that she

       substantially complied with the case plan. Brief of Appellant at 12. We

       disagree.


[18]   We engage in a two-step analysis to determine whether such conditions will be

       remedied: “First, we must ascertain what conditions led to [Child’s] placement

       and retention in foster care. Second, we determine whether there is a

       reasonable probability that those conditions will not be remedied.” In re K.T.K.,

       989 N.E.2d 1225, 1231 (Ind. 2013) (quotation omitted). Here, An.G. was

       removed from Mother’s care due to physical abuse and neglect by Mother.

       Al.G. was removed due to Mother’s substance abuse issues, An.G.’s open
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 13 of 22
       CHINS case, and the extent of An.G.’s injuries. After removal, Children

       remained outside of Mother’s care due to her instability and inability to safely

       and effectively parent the Children.


[19]   With respect to the second step, a juvenile court assesses whether a reasonable

       probability exists that the conditions justifying a child’s removal or continued

       placement outside his parent’s care will not be remedied by judging the parent’s

       fitness to care for the child at the time of the termination hearing, taking into

       consideration evidence of changed conditions. In re E.M., 4 N.E.3d 636, 643

       (Ind. 2014). Habitual conduct may include criminal history, drug and alcohol

       abuse, history of neglect, failure to provide support, and lack of adequate

       housing and employment, but the services offered to the parent and the parent’s

       response to those services can also be evidence of whether conditions will be

       remedied. A.D.S v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind. Ct.

       App. 2013), trans. denied. DCS “is not required to provide evidence ruling out

       all possibilities of change; rather, it need establish only that there is a reasonable

       probability the parent’s behavior will not change.” In re I.A., 903 N.E.2d at

       154.


[20]   The evidence in the record reveals that Mother failed to comply with the parent

       participation plan. Mother was ordered to participate in individual therapy on

       a weekly basis. Ellen Minter, therapist with Northstar, began working with

       Mother in July 2017 and worked with her for almost one year. Initially,

       Mother engaged in therapy twice each week at Mother’s home. At some point,

       visits were moved to Minter’s office and Mother’s compliance increased.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 14 of 22
       Mother’s compliance again increased after the emergency hearing regarding

       Al.G. However, Mother ultimately stopped therapy in September 2018. When

       asked whether Mother was compliant with therapy, Minter testified, “No.

       Sometimes. I mean she met when she wanted to.” Tr., Vol. II at 30. She

       explained, “Sometimes [Mother] would cancel, sometimes she wouldn’t be

       there. It just depends, . . . I [would] call every week, hey are we meeting this

       week. Sometimes she would say no, sometimes she would [say] yeah. It just

       depended on what she wanted to do[.]” Id.


[21]   It took Mother about six months to open up to Minter, which is not unusual.

       Once Minter built a rapport with Mother, she learned that Mother suffers from

       past trauma, which affects her ability to parent. Minter testified that if Mother

       does not address her trauma, she will continue to be abusive to those she loves.

       With respect to progress, Minter stated that with the level of trauma suffered by

       Mother, not much progress could be made in one year, but she believed Mother

       had made some progress – albeit slow. Mother progressed in processing her

       trauma but “[i]n the other areas of her life, progress was not being made[,]” id.

       at 40., and Minter “felt that [Mother] would need progressive years of therapy

       before she [would be] ready to be able to parent effectively[,]” id. at 35. In

       September 2018, Minter obtained a full-time job elsewhere and transferred

       Mother’s services, but Mother never engaged in therapy after Minter left. At

       some point, Mother completed the intake for the psychological assessment;

       however, she failed to complete the recommended evaluation to determine

       whether she had any underlying mental health needs.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 15 of 22
[22]   Christina Thomas, caseworker at Northstar, received a referral for supervised

       visitations, parenting education, hands-on parenting, and homebased casework

       for Mother. At the fact-finding hearing, Thomas testified that Mother’s

       attendance at visits was inconsistent. She stated that Mother attends more of

       An.G.’s visits than Al.G.’s, and Mother cancels more than half of those with

       Al.G. and was not prepared for visits she did have with Al.G. “Sometimes

       when we have court hearings, [Mother will] increase her attendance, but then it

       wains [sic] back off . . . until the next court date.” Id. at 61.


[23]   In March 2018, Lisa Sternberg, DCS case manager, began working with

       Mother. She testified that Mother has been “very inconsistent” with supervised

       visitation. Id. at 46. Since the beginning of April 2019, Mother has only

       attended five visits despite the opportunity to attend as many as three visits each

       week. Sternberg explained that Mother would often cancel, no show, or leave

       the visits early, citing her work schedule.


[24]   Thomas described Mother’s behavior during visits as unpredictable and often

       impulsive; Mother “acts more like an older sibling than mom. She taunts and

       provokes misbehavior at times.” Id. at 63. In working with Mother, Thomas

       and Sternberg both had to constantly redirect Mother. On one occasion, after

       An.G. had surgery, Thomas instructed Mother not to pick An.G. up because

       she had forty-two staples in her abdomen; however, the first thing Mother did

       was reach down to pick An.G. up. Ultimately, Thomas opined that Mother is

       incapable of predicting safety issues and as a result, she had to intervene for the

       safety of the Children.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 16 of 22
[25]   The record also reveals that Mother has failed to remedy her substance abuse

       issues. Mother completed the substance abuse assessment, which

       recommended drug screens and therapy. However, Mother has not been

       consistent in submitting to the required twice weekly drug screens and Mother

       did not participate in substance abuse therapy, which was “supposed to be

       somewhat included with the [individual] therapy” but she had not participated

       in individual therapy since September 2018. Id. at 47. Although Mother’s most

       recent drug screen on April 1, 2019 was negative, she has had “multiple positive

       screens for marijuana; marijuana and alcohol; and she had two screens for

       methamphetamines[,]” one in January of 2019 and one in the fall of 2018. Id.

       at 46. DCS used Mother’s compliance with her drug screens as a way of

       determining whether Mother would be able to keep up with An.G.’s strict

       medication routine. Mother did not comply with the random drug screens as

       she often failed to call in each morning, as required.


[26]   Sternberg testified that since Children’s removal, Mother has failed to provide

       them with any financial or emotional support, and Mother has not completed

       any of her case plan toward reunification. Sternberg’s ongoing concerns with

       Mother include Mother’s non-compliance with services, failure to complete any

       case goals, and inability to parent and bond with Children. Sternberg further

       testified that the reasons for DCS’ involvement in this case have not been

       remedied and that Mother’s inconsistency in engaging in services is preventing

       her from moving forward.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 17 of 22
[27]   Mother has also failed to attend An.G.’s medical appointments. “Mother has

       not . . . shown any type of initiative to attend medical appointments. [DCS

       has] given her multiple chances . . . [and s]he’s only attended one visit with

       [An.G.’s] liver team[,]” in October 2018. Id. at 50. In addition, Mother did not

       engage in a single wellness or dental appointment.


[28]   Mother’s housing situation, which has remained unchanged, was problematic

       and posed a safety concern for the Children. Sternberg explained that although

       Mother has maintained housing throughout this case, it is not an appropriate or

       suitable place for the Children. She further stated that there were safety

       concerns in the house because the night Mother injured An.G., no one in the

       house protected An.G. and there were reports of abuse and drug issues in the

       home. At a team meeting in September 2018, Mother’s stepfather, Hill, was

       allegedly in the basement of the home consuming drugs. In addition, Minter

       opined that Hill was abusive toward Mother. “He triggered her a lot, her anger,

       very manipulative with her. She didn’t have much stability if she didn’t do

       what he wanted, he would kick her out.” Id. at 32. In working with

       homebased services, one of Mother’s goals was to obtain her own house or

       apartment but Mother was not compliant with these services and she failed to

       achieve her housing goal as she remains in the same home with Hill.


[29]   The juvenile court found that all services to engage Mother have failed.

       Thomas and Sternberg both testified that there was nothing else DCS or the

       other service providers could have done to help Mother reunify with Children.

       Thomas stated that she would encourage Mother to make wise choices, but

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 18 of 22
       Mother does not take her advice. Thomas explained, “[F]or two years, I’ve

       been hoping for that change, . . . [b]ut, despite my efforts, I haven’t seen a

       change, so I don’t see it happening any time soon.” Id. at 66. Although

       Thomas would expect Mother to have progressed from supervised visits given

       the length of time she has been working with Mother, she would not

       recommend that Mother have unsupervised visits. In fact, Thomas testified

       that Mother is not in a condition to safely parent Children and even

       recommended reduced visits.


[30]   We have often noted that evidence of a parent’s pattern of unwillingness or lack

       of commitment to address parenting issues and to cooperate with services

       demonstrates the requisite reasonable probability that the conditions will not

       change. Lang, 861 N.E.2d at 372. Such is the case here. There is ample

       evidence in the record establishing Mother’s non-compliance with the case

       plan, preventing her from making any progress toward reunification.

       Therefore, we agree with the juvenile court that the evidence establishes a

       reasonable probability that the conditions resulting in Children’s continued

       placement outside of Mother’s care will not be remedied. See, e.g., In re E.M., 4
N.E.3d at 644 (findings regarding a parent’s continued non-compliance with

       services supported juvenile court’s conclusion the conditions under which

       children were removed from the parent’s care would not be remedied).


                                            B. Best Interests
[31]   Mother also takes issue with the juvenile court’s conclusion that termination of

       her parental rights is in Children’s best interests. Mother contends that the
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 19 of 22
       juvenile court “failed to address the pain and suffering that the [C]hildren will

       indeed experience when they realize that they will not have any further contact

       with their Mother.” Br. of Appellant at 14.


[32]   To determine the best interests of children, the juvenile court looks to the

       totality of the evidence and must subordinate the interests of the parents to

       those of the children. In re D.D., 804 N.E.2d at 267. “A child’s need for

       permanency is an important consideration in determining the best interests of a

       child[.]” In re D.L., 814 N.E.2d 1022, 1030 (Ind. Ct. App. 2004), trans. denied.

       The juvenile court need not wait until a child is irreversibly harmed before

       terminating parental rights. McBride v. Monroe Cty. Office of Family & Children,

       798 N.E.2d 185, 203 (Ind. Ct. App. 2003).


[33]   The record reveals that An.G. was removed from Mother’s care at fifteen

       months old and Al.G. was removed at four days old. Since removal, Children

       have not returned to Mother’s care due to Mother’s non-compliance with

       services, instability, and inability to safely parent Children. At the fact-finding

       hearing, Sternberg testified that she believes termination of Mother’s parental

       rights and adoption is in Children’s best interests. With respect to An.G.’s

       medical needs, Sternberg explained some of her concerns given Mother’s non-

       compliance and inability to parent:


               [W]e have given [Mother] aptitude (sic) opportunities to go to
               [An.G.’s medical] appointments. . . . [M]other knows of
               [An.G.’s] condition and some of the concerns, however, because
               [M]other has not been there for the last almost two years now, a
               lot of things have changed in her medical history. . . . [T]he

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 20 of 22
        medication is very strict [and] . . . [An.G.’s] Medicaid has to
        always stay active. Sometimes the pharmacies in the area cannot
        do her medications, so that means you have to do a random trip
        the next morning down t[o] Riley[] to get the prescription
        refilled. So, the transportation would be an issue. Making sure
        the Medicaid is . . . up to date. We have also attempted with
        [M]other to see if . . . [An.G.] was back in her care, how she
        could remember and be able to be consistent with the
        medi[c]ations. We offered [Mother] an opportunity to use [her]
        drug screens as an opportunity to be consistent. Make sure every
        morning [she is] up at 8am, [she] call[s] right at 8am to show that
        [she] could call in, which would mean that’s when [she’s] waking
        up to give [An.G.] her medicine, and [M]other has failed to do
        that. As she’s non-compliant with her screens and she does not
        call in daily.


Tr., Vol. II at 51-52. Therefore, given Mother’s lack of progress, she is not in

any condition to be able to provide An.G. with the proper medical care she

requires or provide Children with other necessary care. It is clear that Mother is

unable to independently parent the Children or provide An.G. with the

requisite medical care, and she has failed to remedy her instability and

substance abuse issues. And, as the juvenile court noted, Children need and

deserve permanency and “[i]t would be unfair to the [C]hildren to delay such

permanency on the very remote likelihood of [Mother] committing to and

completing services.” Appealed Order at 3. The evidence in the record

supports the juvenile court’s conclusion that, based on the totality of the

evidence, termination of Mother’s parental rights is in Children’s best interests.



                                        Conclusion
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 21 of 22
[34]   We conclude that DCS presented clear and convincing evidence to support the

       juvenile court’s judgment terminating Mother’s parental rights and therefore,

       the juvenile court’s order was not clearly erroneous. Accordingly, we affirm.


[35]   Affirmed.


       Bradford, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1272 | January 10, 2020   Page 22 of 22